Citation Nr: 1129358	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include claimed as secondary to service-connected residuals of a right ankle sprain.  

2.  Entitlement to service connection for a low back disability, to include claimed as secondary to service-connected residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). 

By way of history this case was originally before the Board in May 2008 when the issues of service connection for left leg and low back disabilities were remanded to allow the RO to obtain outstanding medical records and afford the Veteran notice with regard to secondary service connection.  The case was then returned to the Board in September 2009 when it was remanded again to afford the Veteran a new VA examination.  Now that the Veteran has been afforded the appropriate notice, an attempt has been made to obtain all of his outstanding medical records and he has been afforded a new VA examination, the Board is ready to adjudicate the claim of entitlement to service connection for a low back disability, to include claimed as secondary to service-connected residuals of a right ankle sprain.   

The Board notes that the RO failed to issue a supplemental statement of the case (SSOC) after the December 2009 VA examination.  Since the issue of entitlement to service connection for a low back disability, to include claimed as secondary to service-connected residuals of a right ankle sprain is granted, there is no prejudice to the Veteran in adjudicating this claim.  However, with regard the claim of entitlement to service connection for a left leg disability, to include claimed as secondary to service-connected residuals of a right ankle sprain, the Veteran's representative expressly indicated in May 2011 that the Veteran does not waive review of the additional evidence by the RO.  See 38 C.F.R. § 20.1304(c).  The Veteran would be prejudiced by a decision at this time.  Therefore, the issue is remanded below.

The issue of entitlement to a left leg disability, to include claimed as secondary to service-connected residuals of a right ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence shows that the Veteran's low back disability is  proximately due to or the result of his service-connected residuals of a right ankle sprain.


CONCLUSION OF LAW 

A low back disability is caused by the service-connected residuals of a right ankle sprain.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for a low back disability, to include claimed as secondary to service-connected residuals of a right ankle sprain, the Board finds that no discussion of VCAA compliance is necessary at this time.

Pertinent Laws and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310)).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107. 

Analysis 

The Veteran asserts that he is entitled to service connection for a low back disability, to include claimed as secondary to service-connected residuals of a right ankle sprain.   As discussed above the Veteran is service-connected for a right ankle sprain.  A review of the record shows that service connection is warranted on a secondary basis for a low back disability.  

A review of the Veteran's medical records shows extensive visits for his low back.  The diagnosis for the Veteran's low back was degenerative disc disease and mild levoscoliosis.  The Veteran was afforded a VA examination in December 2008.  The examiner stated that the Veteran's low back disability is less likely than not caused by or a result of the Veteran's right ankle disability.  The rationale given was that a right ankle disability can lead to gait disturbances which can contribute to back pain.  The examiner also noted that the Veteran's back disability can be aggravated with a gait disturbance and constant shifting weight and position.  

To clarify this diagnosis the Board remanded the case to obtain a new VA examination.  The examiner was requested to address, in pertinent part, whether the current low back disability was aggravated by the service-connected right ankle sprain.  The Veteran was afforded a new VA examination in December 2009.  The examiner reviewed the case file and stated that it is at least as likely as not that the Veteran's low back disability "gradually developed secondary to his service-connected right ankle condition, which over the years caused excessive stresses on the lumbar sacral spine during ambulation secondary to antalgic and uneven gait."   

It is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.  The Board is also aware of the charge that when the evidence is in equipoise the Veteran prevails.  38 U.S.C.A. § 5107; Gilbert, supra.  In this case, the December 2009 examiner concluded that low back disability was caused by the right ankle disability and provided a rationale that supports this conclusion.  In fact, both VA examiners had similar rationales in that each indicated that the Veteran's antalgic gait affected his low back.  The Board has weighed the evidence and determines that the evidence is in the Veteran's favor.  Therefore, service connection for a low back disability is warranted.  
      

ORDER

Entitlement to service connection for a low back disability, as secondary to service-connected residuals of a right ankle sprain, is granted.  


REMAND

With regard to the claimed left leg disability, following the Board's September 2009 remand, a supplemental statement of the case (SSOC) was issued in July 2009.  The Veteran was afforded a new VA examination in December 2009.  However, the RO did not consider that evidence, as no SSOC was issued subsequent to this evidence being added to the record.  The Veteran has not waived initial RO consideration of this evidence.  As such, this claim must be remanded to the RO for issuance of a SSOC.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the remaining issue on appeal with consideration of the evidence of record since the issuance of the July 2009 SSOC, to include the December 2009 VA examination report.  The Veteran and his representative should be provided with a SSOC. The SSOC must contain notice of all relevant action taken on the claims for benefits since the SSOC in July 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome in this case. he Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


